Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the RCE amendment filed on 9/3/2021. 
Claims 1-20 are pending in the application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lutellier et al., ENCORE: ENSEMBLE LEARNING USING CONVOLUTION NEURAL MACHINE TRANSLATION FOR AUTOMATIC PROGRAM REPAIR, arxiv.org, 6/21/2019 ) in view of Singh et al. (US 10,120,656, hereafter Singh).
 	Per claim 1:
Lutellier teaches: A system for performing automatic code correction for disparate programming languages, the system comprising:  at least one network communication interface; at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface, wherein the at least one processing device is configured to: (Lutellier, see at least abstract, ensemble learning on convolutional neural machine translation (NMT) models to automatically fix bugs in multiple programming languages; page 8, 4 Experimental Setup; page 1 1st par., these candidates are ranked and validated by compiling and running a given test suite; page 4, 2nd par., ENCORE runs it on the compilable fixes to further filter incorrect patches. The final output is a list of candidate patches that pass the validation stage; page 9 2nd par., Infrastructure: We use the implementations of LSTM, Transformer, and FConv provided by fairseq-py [29] running on Pytorch [30]. Our models were trained and evaluated on an Intel Xeon E5-2695 and two Gold SKL 5120 machines and NVIDIA TITAN V and Xp GPUs):  	   
	identify defective code lines associated with a code, wherein the defect code lines are associated with at least one defect (Lutellier, see at least page 2, 6th par., the program’s test suite. ENCORE correctly fixes the bug in Figure 1. Using the buggy line as input (line 5, in red), ENCORE generates a correct patch (line 5, in green) that is identical to the developer’s fix; page 3, last par., In the training phase, we extract pairs of buggy and fixed lines from open-source projects; page 4, first par., In the inference phase, a user inputs a buggy line into ENCORE).
 	in response to identifying the defective code lines, extract the defective code lines (Lutellier, see at least page 3, last par., In the training phase, we extract pairs of buggy and fixed lines from open-source projects; page 4, 3.2 Data Extraction); 
 	 tokenize the defective code lines, wherein tokenization comprises: (Lutellier, see at least page 4, 2nd par., In the inference phase, a user inputs a buggy line into ENCORE. It then tokenizes the input and feeds it to the top-k; see the 3.3 Input Representation section for tokenization);
	selecting a set of words from the defective code lines, wherein the set of words are associated with fixing the at least one defect: and tokenizing the set of words using word level tokenization (Lutellier, see at least page 4, last par., We train ENCORE on pairs of buggy and fixed lines of code extracted from the commit history of 1,000 open-source projects. To remove commits that are not related to bug fixes, we apply a few filters…only keep changes that have the words “fix,” “bug,”; page 5, 3.3 Input representation, using word-level tokenization …we enhanced the word-level tokenization by also considering underscores, camel letter and numbers as separators; page 7, 4th par., by the model, the most likely token is selected and appended to the list of generated tokens).
pass the tokenized defective code lines to an ensemble of neural machine translation models, wherein the ensemble of the neural machine translation models processes the tokenized defective code lines (Lutellier, see at least page 5, 2nd par., The input of ENCORE is a tokenized buggy line; page 7, 3.5 Ensemble learning, we can combine these models into a general ensemble model that will fix more bugs than one single model; abstract, ENCORE, a new G&V technique, which uses ensemble learning on convolutional neural machine translation (NMT) models to automatically fix bugs in multiple programming languages. We take advantage of the randomness in hyper-parameter tuning to build multiple models that fix different bugs and combine them using ensemble learning);
receive one or more candidates from the ensemble of the neural machine translation models, wherein the one or more candidates comprises a list of tokens that form fixed code lines that replace the defective code lines (Lutellier, see at least Figure 2 showing the candidates for selection; page 4, 2nd par., tokenizes the input…outputs a list of patches…The final output is a list of candidate patches that pass the validation stage; page 8, 3.6 Patch validation, extract candidate numbers and strings from the original buggy line and attempt to replace the corresponding tokens with them. If there are no strings or numbers in the buggy line, the patch is discarded. Since there are not many different numbers or strings in one line of code, the impact of the total number of reconstructed patches is negligible. Once the fix is generated, it is inserted at the buggy location and we move to the validation step; page 9, 4th par., ENCORE generates a list of candidate patches that successfully pass all the bug triggering test cases); and 
in response to receiving the one or more candidates, rank the one or more candidates based on a logic (Lutellier, see at least page 1, last par., these candidates are ranked and validated by compiling and running a given test suite. The G&V tool returns the highest ranked fix that compiles and passes fault-revealing test cases in the test suite; page 4, 2nd par., These patches are then ranked and validated by compiling the patched project. ).
 	Lutellier does not explicitly state that the code/software is associated with a financial institution application, however, code is code.  The concept is code error correction.  The type of code whether it is finance related is irrelevant or insignificant at best to the core concepts of error code correction of Lutellier and the present invention which are clearly identical.  Nonetheless, Singh teaches managing defective code lines associated with a financial institution application (Singh, see at least fig. 2 and associated texts, managing entity system 200 may be … financial institution).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Singh’s financial institution code error management system with Lutellier’s Encore system to modify the Encore system to incorporate management of errors of code associated with a financial institution, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software error management systems with identical inventive concepts of automatic code repair with ensemble learning.  Combining Singh’s functionality with that of Lutellier results in a system that allows handling defective code associated with a financial institution. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to provide automatic program repair for code that is related to financial institution as well as any other type of code by applying the ensemble learning on the NMT models so that correctness of any finance related processes can be ensured (Singh, see at least fig. 2 and associated texts, managing entity system 200 may be … financial institution).
 	2. (Currently Amended) The system of claim 1, wherein tokenizing the defective code lines further comprises encoding the defective code lines into fixed dimension vectors (Lutellier, see at least page 6, Encoder and Decoder section, The purpose of the encoder is to provide a fixed length vectorized representation of the input sequence while the decoder translates such representation to the target sequence (i.e., the patched line); page 3,section 2, last par., The encoder, consisting of a stack of layers, processes a sequence of tokens of variable length (in our case, a buggy code snippet) and represents it as a fixed length encoding. The decoder translates this representation to the target sequence (in our case, a fixed code snippet)).
 	3. (Original) The system of claim 1, wherein the at least one processing device is further configured to generate an output by selecting a candidate from the one or more candidates (Lutellier, see at least page 7, last par.,   When two models produce the same patches with different scores, we only consider the highest score. The intuition for selecting the higher score instead of the average is that the models; see Figure 2 showing the candidates for selection; page 4, 2nd par., tokenizes the input…outputs a list of patches…The final output is a list of candidate patches that pass the validation stage; (Lutellier, see at least page 1, last par., these candidates are ranked and validated by compiling and running a given test suite. The G&V tool returns the highest ranked fix that compiles and passes fault-revealing test cases in the test suite; page 4, 2nd par., These patches are then ranked and validated by compiling the patched project. )
 	4. (Original) The system of claim 3, wherein the at least one processing device is further configured to select the candidate based on ranking the one or more candidates (Lutellier, see at least page 7, last par.,   When two models produce the same patches with different scores, we only consider the highest score. The intuition for selecting the higher score instead of the average is that the models; see Figure 2 showing the candidates for selection; page 4, 2nd par., tokenizes the input…outputs a list of patches…The final output is a list of candidate patches that pass the validation stage; (Lutellier, see at least page 1, last par., these candidates are ranked and validated by compiling and running a given test suite. The G&V tool returns the highest ranked fix that compiles and passes fault-revealing test cases in the test suite; page 4, 2nd par., These patches are then ranked and validated by compiling the patched project. )
 	5. (Currently Amended) The system of claim 4, wherein the at least one processing device is further configured to generate the output based on converting the candidate to a patch, wherein the patch comprises the fixed code lines that replace the defective code lines (Lutellier, see at least page 8, 3.6 Patch Validation, Statement Reconstruction: The statement reconstruction module generates a complete patch from the list of tokens. This step is mostly an inversion of the tokenization step. However, there are two abstractions that cannot be reversed to source code directly: the <STRING> and <NUMBER> tokens. For these two tokens, we extract candidate numbers and strings from the original buggy line and attempt to replace the corresponding tokens with them … Once the fix is generated, it is inserted at the buggy location and we move to the validation step).
	6. (Currently Amended) The system of claim 5, wherein the at least one processing device is further configured to validate the patch comprising the fixed code lines (Lutellier, see at least page 2, ENCORE is trained …fixed lines and produces patches … generate bug fixes automatically and validate generated patches against the test suite; page 8, 3.6 Patch Validation, Statement Reconstruction: The statement reconstruction module generates a complete patch from the list of tokens. This step is mostly an inversion of the tokenization step. However, there are two abstractions that cannot be reversed to source code directly: the <STRING> and <NUMBER> tokens. For these two tokens, we extract candidate numbers and strings from the original buggy line and attempt to replace the corresponding tokens with them … Once the fix is generated, it is inserted at the buggy location and we move to the validation step).
 	7. (Original) The system of claim 1, wherein the at least one processing device is configured to train the ensemble of the neural machine translation models.  (Lutellier, see at least abstract ENCORE …uses ensemble learning on convolutional neural machine translation (NMT) models to automatically fix bugs in multiple programming languages; page 2, ENCORE is trained …fixed lines and produces patches … generate bug fixes automatically and validate generated patches against the test suite; page 7, combine these models into a general ensemble model that will fix more bugs than one single model; page 15, 1st par., ENCORE, a new end-to-end approach using NMT and ensemble learning to automatically repair bugs in multiple languages).

Per claims 15-20, they are method versions of claims 1-6, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1-6 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant's arguments filed on 9/3/2021 have been fully considered but they are not persuasive.  In response to applicant’s mere general allegation without specifically pointing out the differences that Lutellier does not teach or suggest receiving one or more candidates from the ensemble of the neural machine translation models, wherein the one or more candidates comprises a list of tokens that form fixed code lines that replace the defective code lines, Lutellier clearly teaches that inputting the buggy code lines into ENCORE to be tokenized so that the ENCORE  generates the candidate patches from the ensemble learning on NMT models to automatically fix defective codes in multiple languages, the extracted buggy and fixed code lines (Lutellier, see at least Figure 2 showing the candidates for selection; page 4, 2nd par., tokenizes the input…outputs a list of patches…The final output is a list of candidate patches that pass the validation stage; page 8, 3.6 Patch validation, extract candidate numbers and strings from the original buggy line and attempt to replace the corresponding tokens with them. If there are no strings or numbers in the buggy line, the patch is discarded. Since there are not th par., ENCORE generates a list of candidate patches that successfully pass all the bug triggering test cases). 
 			 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180052747 is related to remedying errors in a code for a financial institution; 
US 20160019134 is related to error assessment tool for a financial institution;
US 10877869 is related to code review tool associated with financial institution.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/INSUN KANG/Primary Examiner, Art Unit 2193